Citation Nr: 9911701	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-07 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for right ear hearing loss.

Entitlement to service connection for right ear otitis media.

Entitlement to service connection for a perforated right ear 
tympanic membrane.

Entitlement to service connection for residuals of a right 
ear infection.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1960 to April 
1962.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas, which denied his claim of 
entitlement to service connection for right ear hearing loss, 
and the RO's October 1998 rating decision which denied the 
veteran's claim of entitlement to service connection for 
otitis media; an injury to his tympanic membrane; and 
residuals of an ear infection, all pertaining to his right 
ear.


FINDINGS OF FACT

1.  No competent evidence is of record that shows that the 
veteran has otitis media in his right ear.

2.  No competent evidence is of record that shows that the 
veteran has residuals of an injury to his right ear tympanic 
membrane.

3.  No competent evidence is of record that shows that the 
veteran has residuals of a right ear infection.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
right ear otitis media, an injury to his right ear tympanic 
membrane, and residuals of a right ear infection are not well 
grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Service connection may be granted for a 
disability resulting from personal injury incurred or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  Regulations of VA state 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303.  Service connection may also be granted for certain 
chronic diseases, including sensorineural hearing loss, if 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service.  38 C.F.R. §§ 
3.307, 3.309 (1998).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim to VA has the burden of providing evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") defines a well-grounded claim as one that is 
plausible; a claim that is meritorious on its own or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may be still be well 
grounded under the continuity standard if (1) the condition 
is observed during service, (2) continuity of symptomatology 
is demonstrated thereafter, and (3) competent evidence 
relates the present condition to that symptomatology.  
Savage, 10 Vet. App. at 498.

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The determination of whether the veteran has a ratable 
hearing loss disability is governed by 38 C.F.R. § 3.385 
(1998), which states that hearing loss shall be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Id.  
The Court has indicated that the threshold for normal hearing 
is between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).  

The Board is not free to judge weight or credibility at the 
well-groundedness stage, except to the extent that it may 
determine certain evidence to be inherently incredible or 
beyond the competence of the witness.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); King (Roderick) v. 
Brown, 5 Vet. App. 19, 21 (1993); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  At the well-groundedness stage all evidence 
not, on its face, inherently incredible or beyond the 
competence of the witness is presumed credible.  At this 
threshold stage, the Board generally ought not to weigh the 
evidence, consider the negative evidence, or perform any 
screening function whatsoever: the lodestar of a well-
groundedness determination as to a service connection claim 
is whether the veteran has presented a plausible claim based 
upon medical and other evidence presumed to be credible -- a 
claim "capable of substantiation."  Murphy, supra.


Background.  The veteran's initial application for VA 
benefits, received in July 1997, was based upon a right ear 
hearing loss allegedly incurred in service.  In April 1998, 
the veteran submitted an amended application for benefits, 
which included claims for otitis media; a perforated tympanic 
membrane; and residuals of a right ear infection; all 
pertaining the veteran's right ear and allegedly incurred in 
service.  The veteran contends that all of these diseases 
and/or injuries are the result of acoustic trauma produced by 
his exposure to artillery fire during service.  

A whispered voice test was performed during the veteran's 
induction examination, with results of 15/15 bilaterally.  He 
stated in his medical history report, dated in April 1960, 
that his health was fine and he was not suffering from ear 
trouble.  In his medical examination dated in April 1960, the 
service examiner clinically evaluated the veteran's ears as 
normal.  

Service medical records show no complaints or treatment for 
hearing loss during active service.  The service records do 
show, however, that in December 1961, the veteran presented 
to service physicians with a swelling in the tissue over his 
right ear.  That condition was diagnosed as subcutaneous 
hemorrhagic effusion, and treatment was provided.

The veteran stated that his health was good in his March 1962 
separation examination medical history, but did indicate that 
he had experienced some type of trouble with his ears, nose, 
or throat in the past.  The service examiner at separation 
noted no defects or diagnoses.  Both whispered and spoken 
voice tests were performed during the separation examination, 
each showing results of 15/15 bilaterally.  On the 
audiometric evaluation rendered on the same date, the 
veteran's pure tone thresholds, in decibels, and as converted 
from American Standards Association (ASA) to International 
Standard Organization (ISO) format, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
XXX
5
LEFT
20
10
10
XXX
5


In June 1997, a private company performed an audiometric 
examination; the only private examination of record.  The 
beltone audiogram from this examination appears to show a 
hearing loss disability as defined by 38 C.F.R. § 3.385 
(1998).


Claims of Otitis Media; Perforation of Tympanic Membrane; 
and Right Ear Infection

Analysis.  The service medical records reflect that in 
December 1961, the veteran presented to service physicians 
with a swelling in the tissue over his right ear, which was 
diagnosed as subcutaneous hemorrhagic effusion.  There is no 
further specific reference to this hemorrhagic effusion of 
record besides the veteran's own general contentions 
regarding right ear injuries.  No complications from the 
hemorrhagic effusion are noted in any medical records 
subsequent to the December 1961 diagnosis.  

The audiometric examination performed at separation indicates 
that the veteran did have some hearing loss at the time of 
his discharge from service and the medical history reflects 
that he reported of some type of trouble with his ears, nose, 
or throat in the past.  However, there are no medical records 
reflecting that the veteran, either during service or 
subsequent thereto, ever presented to a physician with 
complaints of right ear otitis media, a perforated right ear 
tympanic membrane, or a right ear infection.  In addition, 
there is no medical evidence that he has ever been treated 
for the same.


There is no competent evidence, i.e., medical records or 
reports, establishing that the veteran was diagnosed as 
having right ear otitis media, a perforated right ear 
tympanic membrane, or a right ear infection during service.  
See Epps, 126 F.3d at 1469; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Further, there is no medical 
diagnosis of record that he is currently suffering from any 
of those conditions.  Id.  

As noted above, where the determinative issue involves 
medical etiology or a medical diagnosis, competent medical 
evidence that a claim is "plausible" or "possible" is 
required for the claim to be well grounded.  Because of the 
lack of any competent evidence establishing either an in-
service or current diagnosis of right ear otitis media, a 
perforated right ear tympanic membrane, or a right ear 
infection, the claims cannot be found plausible based on the 
evidence of record.  Murphy, 1 Vet. App. at 81.  Because the 
record is devoid of any such evidence, the Board concludes 
that the appellant has not submitted evidence sufficient to 
well ground his claim.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

The Board also recognizes that when a veteran has identified 
the existence of evidence that could plausibly well ground a 
claim, there is a duty to inform him of the evidence 
necessary in order to well ground his claim.  See generally, 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); and Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In the instant case, however, 
the veteran has not identified any competent evidence that 
has not been submitted or obtained which would support a 
well-grounded claim.  Thus, VA has satisfied its duty to 
inform the veteran under 38 U.S.C.A. § 5103 (West 1991).


ORDER

Service connection for right ear otitis media, for an injury 
to the right ear tympanic membrane, and for residuals of a 
right ear infection is denied.




REMAND

With regard to the veteran's claim of entitlement to service 
connection for right ear hearing loss, the Board finds that 
the veteran's assertions as to in-service acoustic trauma, 
the evidence of right ear hearing loss shown on audiometric 
examination performed at the veteran's separation 
examination, and the current medical evidence reflecting 
right ear hearing loss are sufficient to well ground this 
claim.  38 U.S.C.A. § 5107.

The Board notes that the VA has a duty to assist the veteran 
in the development of a well-grounded claim.  38 U.S.C.A. § 
5107(a).  In the instant case, the Board finds the statutory 
duty assist under 38 U.S.C.A. § 5107(a) has not been met.  
Competent medical evidence as to a nexus between the 
veteran's current hearing loss and the in-service 
symptomatology is essential for a full and fair disposition 
of his claim for right ear hearing loss.  In accordance with 
the statutory duty to assist the veteran in the development 
of his well-grounded claim for right ear hearing loss, the 
case is remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
if any, who treated the veteran for right 
ear hearing loss or acoustic trauma since 
April 1962.  After securing the necessary 
releases, the RO should obtain these 
records.

2.  The veteran should be afforded a VA 
audiometric examination to determine the 
nature, extent, and etiology, if 
possible, of his right ear hearing loss.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should state whether any current right 
ear hearing loss is conductive or 
sensorineural in nature and offer an 
opinion as to the degree of probability 
that any current right ear hearing loss 
is related to the veteran's military 
service, to include his noise exposure 
therein and the audiometric findings 
reported at the time of the veteran's 
release from service in 1962.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board, if otherwise 
in order, for further appellate review.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

